Citation Nr: 0318459	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a low back disability.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a right hip disability.

3.  Entitlement to a service connection for the residuals of 
injury to the chest and left arm.

(The issues of entitlement to service connection for a low 
back disability and the residuals of injury to the chest and 
left arm, and whether new and material evidence has been 
submitted to reopen the previously denied claim for service 
connection for a right hip disability will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from An August 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

As set forth in the decision below, the Board has determined 
that new and material evidence to reopen the previously 
denied claim for entitlement to service connection for a low 
back disability has been submitted.  However, the Board finds 
that additional development is required prior to making a 
decision in this issue.  Hence, the Board is undertaking 
additional development on the issue of entitlement to service 
connection for a low back disability, in addition to the 
issues of entitlement to service connection for the residuals 
of injury to his chest and left arm, and whether new and 
material evidence has been submitted to reopen the previously 
denied claim for entitlement to service connection for a 
right hip disability, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When the development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After providing the notice and reviewing any 
response thereto, the Board will prepare a separate decision 
addressing these issues.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disability in a January 1976 rating decision.  The 
veteran was notified of that decision, and of his appellate 
rights and procedures in the same month.  The veteran did not 
appeal this decision.

2.  The additional evidence received since the January 1976 
rating decision is new, relevant, and directly relates to the 
claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The January 1976 rating decision denying entitlement to 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a lower back disability is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for a low back disorder was received prior 
to that date (in an October 1998 VA form 21-4138 (Statement 
in Support of Claim)), those regulatory provisions do not 
apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for a low back 
disability.  No additional evidence is required to make a 
determination in this case and, hence, any failure to comply 
with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO denied service connection for a low back disability in 
January 1976 on the basis that, although service medical 
records showed treatment for a low back condition in service, 
further examination showed that the veteran exhibited a 
developmental condition of the low back which had not been 
aggravated beyond its natural progression while in service.          

In particular, service medical records showed that the 
veteran exhibited residuals of an old ring epiphysitis of the 
L4 vertebral body with several small Schmorl's nodes in the 
other lumbar vertebral bodies.  A September 1975 report of 
medical board examination reflected a final diagnoses of 
chronic lumbosacral pain secondary to old ring epiphysitis 
and Schmorl's nodes, chronic, symptomatic, developmental, and 
existing prior to entry into active service.  VA treatment 
records dated in November 1975 reflect clinical findings of a 
normal lumbar spine with minor variation in the ring 
epiphysis of the superior plate of L4.  The epiphyseal 
articulations were found to be normal and the pars 
interarticularis, intact.

Essentially, therefore, the January 1976 rating decision 
found no low back disability that was not part of the 
developmental condition, and no additional low back 
disability that could be attributed to an aggravation of the 
developmental condition beyond a natural progression of the 
condition.

The veteran was notified of this decision and his procedural 
and appellate rights by a January 1976 letter.  He did not 
appeal this decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" 
as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether 
the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  However, 
as previously pointed out, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore not applicable in this case as the veteran 
filed his claim to reopen the previously denied decision in 
October 1998.

In the instant case, the Board finds that medical records 
received from the Reno, Nevada VA Medical Center (VAMC) dated 
from 1993 to 2001 provide a sufficient basis to reopen the 
previously denied claim.  These records reflect that the 
veteran is now diagnosed with ankylosing spondylitis and 
possible rheumatoid arthritis.  Clinical findings show 
ankylosis at L3-4, L1-2 with changes at L4-5 and L5-S1; mild 
bulging at L3-4 and L5-S1 with neural infringement; and 
osteoarthritis and mild stenosis at L3-4.  This is the same 
area of the spine affected during the veteran's active 
service.

The record now contains medical evidence of a low back 
disability beyond that which was identified during the 
veteran's active service.  Thus, this evidence is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.

Thus, the Board finds that evidence submitted since the 
January 1976 decision provides a basis to reopen this claim.

However, the medical record presents a significant gap 
between the veteran's discharge from active service in 1975, 
and medical evidence showing findings of low back pathology, 
which is dated in 1998-fully 23 years after his discharge 
from active service.  Hence, the Board finds that further 
development is required to fairly adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a low back disability.  However, as indicated 
above, the Board finds that additional development is 
required as to this issue.  The issue of entitlement to 
service connection for a low back disability will be the 
subject of a later decision after completion of additional 
development, and after notice of development has been given 
and any response to the development has been reviewed.


ORDER

The previously denied claim for entitlement to service 
connection for a low back disability is reopened.  To that 
extent only, the claim is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

